              Selendy & Gay PLLC
              1290 Avenue of the Americas
              New York NY 10104
              212 390 9000


              Margaret Larkin
              Associate
              212 390 9070
              mlarkin@selendygay.com




              July 14, 2021


              Via ECF

              Hon. Andrew E. Krause
              The Hon. Charles L. Brieant Jr. Federal Building & Courthouse
              300 Quarropas Street
              White Plains, New York 10601


              Re:     Turner v. McDonough, Case No. 18-cv-4038 (AEK)

              Dear Judge Krause,

                     We were recently retained as pro bono counsel to represent Plaintiff
              Ronald G. Turner in the above-referenced action. Although counsel for both
              sides have been working diligently and cooperatively to determine witness
              availability for trial, summer vacations and our recent retention have
              precluded counsel from obtaining sufficient scheduling information to inform
              the Court about trial witness availability during the status conference
              currently scheduled for Friday, July 16, 2021, at 10:00 a.m. We write
              respectfully to seek an adjournment of the conference to Wednesday, August
              11, 2021, Thursday, August 12, 2021, or any date thereafter on which the Court
              is available. This is the first request for adjournment of this status conference.
              All parties consent to this request.

              Respectfully submitted,




The letter motion to adjourn the July 16 conference is GRANTED. The Court is not available to schedule a conference
                 Margaret Larkin
at any point during the week of August 9. The plan for this case has been to request a trial date for the 4th quarter of
                 Associate
2021. In order for the Court to submit that request in accordance with the Court's internal administrative deadlines, the
Court would have to schedule a conference to discuss availability no later than the week of August 2. If the parties
                 cc: All Counsel of Record (via ECF)
prefer to request a trial date for the 1st quarter of 2022, the status conference can be adjourned until September. The
parties are directed to confer and to notify the Court no later than Wednesday, July 20, 2021 as to the preferred timing
for trial, and to propose appropriate dates for a status conference either during the week of August 2 or at some point in
September. If the parties cannot agree on the timing for trial, we will proceed with the original plan to request a trial
date for the 4th quarter of 2021, and will schedule a conference for the week of August 2.
Dated: July 15, 2021
